DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Remarks 

Receipt of Applicant’s Remarks file on 06/02/2022 is acknowledged. 
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive.
       Applicant argues that cited references do not teach “starting a parent interrupt service routine (ISR), wherein the parent ISR generates a plurality of child ISRs” (page 8, first paragraph). 
Respectfully, it is noted that Jacobi teaches program event [PER] recording provides a hardware mechanism to trigger a program interruption for certain events; the support events includes stores into a specified memory range, execution of instructions from a specified memory range, and branching into a specified memory range, detecting of a PER inside of transaction causes a transaction abort, page 29, 3rd paragraph, noted, the program interruption including execution of instructions from a specified memory range, and branching into a specified memory ranges, which indicate the starting of interruption, and branching into specified memory ranges for interruption (interpreted as plurality of child interrupt service routine to interrupt the process), which read on starting a parent interrupt service routine (ISR), wherein the parent ISR generates a plurality of child ISRs as claimed. Therefore the cited reference disclose the limitation.
The rejection of claims 8 and 15 are maintain for similar reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MyHill et al. (U.S. Patent No. 8,386,430 B1) in view of Jacobi et al. (“Transactional memory Architecture and Implementation for IBM System z”; 2012 IEEE/ACM 45th Annual International Symposium on Microarchitecture).
Regarding claim 1, MyHill teaches a method comprising: 
receiving a plurality of file objects to be backed up on a target device during a first backup session (col. 6, line 31-59, col. 12, line, 58-61, the files selected for backup; the backup directory hierarchy is updated, state column of folder view may be changed to indicate that the file is backup, a backup status file is created to maintain the backup status and backup state information for each file).
MyHill does not explicitly disclose: starting a parent interrupt service routine (ISR), wherein the parent ISR generates a plurality of child ISRs, each of the plurality of child ISRs to monitor a backup state of a corresponding file object among the plurality of file objects; generating a virtual file object queue (VFOQ) to store a current backup state of each of the plurality of file objects; and during a subsequent backup session, resuming backup of the plurality of file objects based on the current backup state of each of the plurality of file objects as indicated by the VFOQ.
Jacobi teaches: 
starting a parent interrupt service routine (ISR), wherein the parent ISR generates a plurality of child ISRs, each of the plurality of child ISRs to monitor a backup state of a corresponding file object among the plurality of file objects (page 29, 3rd paragraph, program event [PER] recording provides a hardware mechanism to trigger a program interruption for certain events; the support events includes stores into a specified memory range, execution of instructions from a specified memory range, and branching into a specified memory range, detecting of a PER inside of transaction causes a transaction abort); 
generating a virtual file object queue (VFOQ) to store a current backup state of each of the plurality of file objects (page 31, left column, keeping track of the current transactional state and writes it into the issue queue along with every instruction from the transaction); in response to detecting an abort of the first backup session, saving the current backup state of each of the plurality of file objects in a respective child ISR of that file object (page 26, right column, last two paragraphs, page 27, left column, page 29, 2nd-3rd paragraphs, page 31, left column, detecting abort transaction; keeping track of the current transactional state and writes it into the issue queue along with every instruction from the transaction; program event [PER] recording provides a hardware mechanism to trigger a program interruption for certain events; the support events includes stores into a specified memory range, execution of instructions from a specified memory range, and branching into a specified memory range, detecting of a PER inside of transaction causes a transaction abort); 
and during a subsequent backup session, resuming backup of the plurality of file objects based on the current backup state of each of the plurality of file objects as indicated by the VFOQ (page 33, left column, page 27, left column, retry the aborted transaction using delay optimal for the current configuration).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include starting a parent interrupt service routine (ISR), wherein the parent ISR generates a plurality of child ISRs, each of the plurality of child ISRs to monitor a backup state of a corresponding file object among the plurality of file objects; generating a virtual file object queue (VFOQ) to store a current backup state of each of the plurality of file objects; and during a subsequent backup session, resuming backup of the plurality of file objects based on the current backup state of each of the plurality of file objects as indicated by the VFOQ into file level backup of MyHill.
Motivation to do so would be to include starting a parent interrupt service routine (ISR), wherein the parent ISR generates a plurality of child ISRs, each of the plurality of child ISRs to monitor a backup state of a corresponding file object among the plurality of file objects; generating a virtual file object queue (VFOQ) to store a current backup state of each of the plurality of file objects; and during a subsequent backup session, resuming backup of the plurality of file objects based on the current backup state of each of the plurality of file objects as indicated by the VFOQ to address issue when a program fails for example with an access exception inside a transaction, the memory and register state is rolled back due to transaction abort, which makes post-mortem analysis more difficult (Jacobi, page 26, left column 2nd paragraph).
Regarding claim 2, MyHill as modified by Jacobi teach all claimed limitations as set forth in rejection of claim 1, further teach wherein resuming backup of the plurality of file objects comprises: identifying, based on the VFOQ, one or more file objects that were not completely backed up during the first backup session; and instructing the child ISR for each of the one or more file objects to enforce their saved current backup state on the corresponding file object (Jacobi, page 26, right column, last two paragraphs, page 27, left column, page 29, 2nd-3rd paragraphs, page 31, left column, page 33, left column, detecting abort transaction; keeping track of the current transactional state and writes it into the issue queue along with every instruction from the transaction; program event [PER] recording provides a hardware mechanism to trigger a program interruption for certain events; the support events includes stores into a specified memory range, execution of instructions from a specified memory range, and branching into a specified memory range, detecting of a PER inside of transaction causes a transaction abort; retry the aborted transaction using delay optimal for the current configuration).
Regarding claim 6, MyHill as modified by Jacobi teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the current backup state of a file object corresponds to a backup process the file object is currently undergoing (Jacobi, page 31, left column, keeping track of the current transactional state and writes it into the issue queue along with every instruction from the transaction).
Regarding claim 7, MyHill as modified by Jacobi teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the VFOQ is generated and monitored by the parent ISR (Jacobi, page 29, 3rd paragraph, page 31, left column, program event [PER] recording provides a hardware mechanism to trigger a program interruption for certain events; the support events includes stores into a specified memory range, execution of instructions from a specified memory range, and branching into a specified memory range, detecting of a PER inside of transaction causes a transaction abort; keeping track of the current transactional state and writes it into the issue queue along with every instruction from the transaction).
As per claims 8-9, these claims are rejected on grounds corresponding to the rationales given above for rejected claims 1-2 respectively and are similarly rejected.
As per claims 13-14, these claims are rejected on grounds corresponding to the rationales given above for rejected claims 6-7 respectively and are similarly rejected.
As per claims 15-16, these claims are rejected on grounds corresponding to the rationales given above for rejected claims 1-2 respectively and are similarly rejected.
As per claim 20, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 6 and is similarly rejected.
Claims 3-5, 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over MyHill et al. (U.S. Patent No. 8,386,430 B1) in view of Jacobi et al. (“Transactional memory Architecture and Implementation for IBM System z”; 2012 IEEE/ACM 45th Annual International Symposium on Microarchitecture), further in view of Mehrotra et al. (“Dealing with partial Failures in Multiple Processor Primary-Backup Systems”; Copyright 1997).
Regarding claim 3, MyHill as modified by Jacobi teach all claimed limitations as set forth in rejection of claim 2, but do not explicitly disclose: receiving an acknowledgement that a file object was received by the target device; and in response to receiving the acknowledgement, updating a current backup state of the file object in the VFOQ to indicate that the file object has been successfully backed up.
Mehrotra teaches: receiving an acknowledgement that a file object was received by the target device; and in response to receiving the acknowledgement, updating a current backup state of the file object in the VFOQ to indicate that the file object has been successfully backed up (Mehrotra, page 372, left column, last paragraph, right column, first paragraph, page 374, left column, 5th paragraph, page 378, left column, paragraphs, writing the CLRs and an abort log record, migrating to the corresponding backup processors which replays them to undo the effects of the transaction at the backup; executing a redo pass followed by an undo pass in which it undoes the effects of all aborted transaction; to commit a transaction, each cohort Bi writes a commit record in its log, release all locks held by T if there are any, acknowledges the backup coordinator for the commit message and deletes the control information).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include receiving an acknowledgement that a file object was received by the target device; and in response to receiving the acknowledgement, updating a current backup state of the file object in the VFOQ to indicate that the file object has been successfully backed up into file level backup of MyHill.
Motivation to do so would be to include receiving an acknowledgement that a file object was received by the target device; and in response to receiving the acknowledgement, updating a current backup state of the file object in the VFOQ to indicate that the file object has been successfully backed up to adapt for coordinating the propagation of the logs from the primary to the backup (Mehrotra, Abstract).
Regarding claim 4, MyHill as modified by Jacobi and Mehrotra teach all claimed limitations as set forth in rejection of claim 3, further teach in response to updating a current backup state of the file object in the VFOQ to indicate that the file object has been successfully backed up, terminating a child ISR corresponding to the file object (Mehrotra, page 372, left column, last paragraph, right column, first paragraph, page 374, left column, 5th paragraph, page 378, left column, paragraphs, writing the CLRs and an abort log record, migrating to the corresponding backup processors which replays them to undo the effects of the transaction at the backup; executing a redo pass followed by an undo pass in which it undoes the effects of all aborted transaction; to commit a transaction, each cohort Bi writes a commit record in its log, release all locks held by T if there are any, acknowledges the backup coordinator for the commit message and deletes the control information).
Regarding claim 5, MyHill as modified by Jacobi and Mehrotra teach all claimed limitations as set forth in rejection of claim 4, further teach in response to determining that all child ISRs have been terminated, terminating the parent ISR (Mehrotra, page 372, left column, last paragraph, right column, first paragraph, page 374, left column, 5th paragraph, page 378, left column, paragraphs, writing the CLRs and an abort log record, migrating to the corresponding backup processors which replays them to undo the effects of the transaction at the backup; executing a redo pass followed by an undo pass in which it undoes the effects of all aborted transaction; to commit a transaction, each cohort Bi writes a commit record in its log, release all locks held by T if there are any, acknowledges the backup coordinator for the commit message and deletes the control information).
As per claims 10-12, these claims are rejected on grounds corresponding to the rationales given above for rejected claims 3-5 respectively and are similarly rejected.
As per claims 17-19, these claims are rejected on grounds corresponding to the rationales given above for rejected claims 3-5 respectively and are similarly rejected.                                                                                                                                                         Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/            Examiner, Art Unit 2168      

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168